August 17, 2007


Mr. Charles Marcellus Vethan
Vethan Waldrop, PLLC
2909 Baldwin
Houston, TX 77006
Mr. S. Scott West
The West Law Firm
1600 Highway Six, Suite 450
Sugar Land, TX 77478

RE:   Case Number:  07-0394
      Court of Appeals Number:  01-05-00189-CV
      Trial Court Number:  2000-14641

Style:      S.E.A. LEASING, INC.
      v.
      JEFF STEELE AND MELISSA STEELE

Dear Counsel:

      Today the Supreme Court of Texas issued the enclosed  abatement  order
in the above-referenced cause.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

Enclosure
|cc:|Ms. M. Karinne         |
|   |McCullough             |
|   |Mr. Charles Bacarisse  |